DETAILED ACTION

Allowable Subject Matter
Claims 8-10 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20-23 are allowed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot, second rotatable track member, first transition zone and second transition zone of the first rotatable track member, first transition zone and second transition zone of the second rotatable track member, plane, post of a track drive member (Figure 13 shows a post “34” however this post is not on a track drive member and does not engage a track), rotatable roller, a first track surface and second track surface formed by a rotatable roller, the track collar, the asymmetrical surface, the sleeve, the track assembly (it is noted as “106” and a “106” exists in Figure 1 but points to a valve), and the hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a first substantially round member and a second substantially round member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claims 7-10:
	Claim 7 recites in the last line “said second track second transition sector”, there is a lack of antecedent basis for this limitation in the claim.  Claims 8-10 depend from claim 7 and are therefore rejected.

In regards to claim 28:
	Claim 28 recites “wherein said asymmetrical surface of said second track member between the intake phase and the initial compression phase is substantially concave configuration transitioning to a substantially flat line substantially perpendicular to the longitudinal axis of said apparatus for the cook time compression phase and to a 

In regards to claim 32:
	Claim 32 recites “the plane” in the 1st line of the claim.  There is a lack of antecedent basis for this limitation in the claim.  Furthermore it is unclear wherein the claim recites “the plane” but further recites surfaces that exist on different planes.  It is unclear how all of these planes can reside in the same space.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 15-19, 24-27, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raether (US 7,360,521).

In regards to claim 1:
	Raether teaches an apparatus to convert linear motion to rotary motion comprising a linear reciprocating member including a track drive member (62) to be 

In regards to claim 2:
	Raether teaches the rotatable track member comprises a first track member (70) and a second track member (74) to cooperatively form the track there between.

In regards to claim 3:
	Raether teaches the track comprises a slot having a first track section including a first track surface (70b) and a second track surface (70c) formed on the first track member and a second track section including a first track surface (74a) and a second track surface (74b) formed on a second track member.

In regards to claim 4:


In regards to claim 5:
	Raether teaches the first track surface and second track surface of the first track section comprise a substantially flat first track surface and a substantially flat second track surface respectively and wherein the first track surface and the second track surface of the second track section comprise a substantially flat first track surface and a substantially flat second track surface respectively and wherein the first track surface and the second track surface of the first track section of the first rotatable track member intersect at opposite ends thereof and the first track surface and the second track surface of the second track section of the second rotatable track member intersect at opposite ends thereof (Shown in Figure 18 show flat surfaces that curve at their ends and at opposite ends intersect).

In regards to claim 6:
	Raether teaches the substantially flat first track surface of the first track section on the first track member, and the substantially flat first track surface of the second track 

In regards to claim 7:
	Raether teaches the first rotatable track member and the second rotatable track member each include a first transition zone and a second transition zone formed at intersection of the first track surface and the second track surface of the first track section of the first rotatable track member, and at intersection of the first track surface and the second track surface of the second track section of the second rotatable track member, and the first transition zone of the first track section and the second transition zone of the second track section are substantially parallel relative to each other and the second transition zone of the first track section and the first transition zone of the second track section are substantially parallel.

In regards to claim 11:
	Raether teaches the first substantially round member and the second substantially round member are disposed in spaced relationship to each other.

In regards to claim 15:


In regards to claim 16:
	Raether teaches the track drive member comprising a pair of counter rotating members disposed to engage the track to rotate the rotatable track members as the linear reciprocating member is cycled linearly between a proximal end portion and a distal end portion of the apparatus by the input device.

In regards to claim 17:
	Raether teaches the counter rotating member rotates in a single direction as the linear reciprocating member changes direction at the end of each linear stroke between the proximal and distal end portions.

In regards to claim 18:


In regards to claim 19:
	Raether teaches the track drive member comprises a post that engages the track, wherein posts extend from the connecting rod to engage the track wherein multiple components engage the track and the track has no structural limitations in defining the post, and wherein the component that houses the track drive members of Raether can be defined as a post. 

In regards to claim 24:
	Raether teaches an apparatus to convert linear motion to rotary motion comprising a linear reciprocating member including a track drive member to be coupled to an input device and a rotatable track member including a track having a first track section and a second track section to be coupled to an output device wherein the track drive member is disposed to engage the track such that when the input device moves the linear reciprocating member back and forth the track drive member moves along the track to rotate the track member to convert the linear motion imparted to the linear reciprocating member by the input device to the rotary motion of the rotatable track member to operate the output device, the track member drive comprising a pair of rotating members disposed on opposite ends of the rotatable track member to engage the first track section and the second track section.

In regards to claim 25:
	Raether teaches an apparatus to convert linear motion to rotary comprising a linear reciprocating member including a track drive member to be coupled to an input device and a rotatable track member including a track comprising a plurality of slopes having different angles relative to the longitudinal axis of the rotatable track member including opposite sides shaped for a four cycle operation in a single revolution of the rotatable track member to be coupled to an output device wherein the track drive member is disposed to engage the track such that when the input device moves the linear reciprocating member back and forth the track drive member moves along the track to rotate the track member to convert the linear motion imparted to the linear reciprocating member by the input device to the rotary motion of the rotatable track member to drive the output device.

In regards to claim 26:
	Raether teaches the track comprising a slot formed between a first track member and a second track member each comprising an asymmetrical surface to engage the track drive member.

In regards to claim 27:
	Raether teaches the surface of the first track member and the surface of the second track member are substantially parallel.


	Raether teaches the track drive member comprising a pair of counter rotating members disposed to engage opposite sides of the asymmetrical track to rotate the rotatable track member as the linear reciprocating member is cycled linearly between a proximal end portion and a distal end portion by the input device. 

In regards to claim 30:
	Raether teaches the track drive member comprising a post member extending outwardly from the reciprocating member to engage the track member and the second track member wherein Raether teaches fastening post that engage the track member.

In regards to claim 31:
	Raether teaches the track drive member comprising a post extending outwardly from the linear reciprocating member to engage the track wherein Raether teaches a fastening post that engages the track.

In regards to claim 32:
	Raether teaches each surface having a plane.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.  Applicant has argued the prior art does not teach the claimed invention.  Examiner respectfully disagrees wherein the prior art teaches an apparatus that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                             


/LONG T TRAN/Primary Examiner, Art Unit 3747